        Case: 3:19-cv-00625-jdp Document #: 24 Filed: 09/09/20 Page 1 of 5




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF WISCONSIN


 JAMES F. McGOWAN,

                               Plaintiff,
                                                                 OPINION and ORDER
        v.
                                                                      19-cv-625-jdp
 REGAL BELOIT AMERICA, INC.

                               Defendant.


       Plaintiff James F. McGowan is suing his employer, defendant Regal Beloit America, Inc.,

for subjecting him “to a regime of harassment, discrimination, and retaliation based upon his

race and opposition to discrimination in the workplace,” Dkt. 1, ¶ 20, in violation of Title VII

of the Civil Rights Act. Regal moves for summary judgment. Dkt. 9.

       Regal manufactures electric motors, mechanical and electrical motion controls, and

power generation products. McGowan has worked for Regal since 1995 and is currently a

“labor grade 5” in the assembly department. McGowan is African American.

       In his complaint, McGowan identified the following discriminatory acts:

             •   In May 2017, McGowan’s supervisor, Chris Gahan removed McGowan from
                 the assembly bench on which he had worked for two years and placed him on a
                 bench assembling parts he had never assembled before, without providing any
                 training or instruction.

             •   In July 2017, Gahan criticized McGowan’s performance without any reason.

             •   In August 2017, Gahan issued a “write-up” to McGowan for low production
                 despite knowing that it was the fault of another employee.

             •   In August 2017, the plant manager, John Vermasal, reprimanded McGowan for
                 an “unfounded” performance issue without reprimanding similarly situated
                 employees who weren’t Black.
        Case: 3:19-cv-00625-jdp Document #: 24 Filed: 09/09/20 Page 2 of 5




           •   After McGowan complained to the human resources department about Gahan
               discriminating against him and harassing him, Gahan reassigned McGowan to a
               less desirable position and prohibited other employees from assisting him.

           •   In April 2018, Regal again reassigned to McGowan to an undesirable position
               and denied McGowan a pay raise that similarly situated employees had already
               received.

       Regal contends in its motion for summary judgment that most of these claims are

untimely. An employee must file an administrative complaint within 300 days of the alleged

unlawful employment practice. 42 U.S.C. § 2000e-5(e)(1). McGowan filed an administrative

complaint in July 2018, alleging that Regal retaliated against him for complaining about

discrimination. Dkt. 12-1. In September 2018, he amended his administrative complaint to

include a claim of race discrimination. Dkt. 12-2. So based on the original filing in July 2018,

any claim arising out of conduct occurring before September 2017 would be untimely.

       McGowan identified only two acts in his complaint that occurred in September 2017

or later: a reassignment and the denial of a pay raise in April 2018. During his deposition,

McGowan clarified that he didn’t specifically ask for a pay raise in 2018, but he complained

that similarly situated employees were being paid more than him. Dkt. 12 (McGowan Dep.

132:15–19). Regal contends that the events in April 2018 don’t qualify as a change in the

terms or conditions of McGowan’s employment, as required to support a claim under 42 U.S.C.

§ 2000e-2, and that McGowan hasn’t adduced evidence that Regal’s conduct was motivated

by McGowan’s race or any complaints McGowan made about discriminatory treatment.

       In his opposition brief, McGowan doesn’t respond to Regal’s contentions that most of

the claims in the complaint are time-barred and he doesn’t specifically discuss the 2018

reassignment or pay disparity in his opposition brief, so those claims are forfeited. Instead,

McGowan alleges that supervisors at the company used the n-word frequently. He also cites


                                               2
        Case: 3:19-cv-00625-jdp Document #: 24 Filed: 09/09/20 Page 3 of 5




declarations of coworkers, who allege that Regal supervisors treat Caucasian employees more

favorably than African American employees. Dkt. 16, ¶ 8, and Dkt. 17, ¶ 7. They identify

examples such as supervisors being “dismissive, disrespectful, and unkind” to McGowan and

other African American employees, Dkt. 16, ¶ 5, and more closely monitoring Black employees,

Dkt.17, ¶ 7. Finally, McGowan cites his own declaration in which he alleges that Regal has

passed him over for “numerous” promotions in favor of non-Black employees who were less

qualified, and treated him “much more negatively than Caucasian employees.” Dkt. 18.

       These allegations can’t defeat Regal’s motion for summary judgment, for multiple

reasons. First, most of the allegations relate to claims that weren’t included in McGowan’s

complaint. The complaint says nothing about use of the n-word, being denied a promotion, or

being monitored more closely. A complaint alleging discrimination must identify the alleged

discriminatory acts. See Carlson v. CSX Transp., Inc., 758 F.3d 819, 827 (7th Cir. 2014). And

it is well established that “a plaintiff may not amend his complaint through arguments in his

brief in opposition to a motion for summary judgment.” Anderson v. Donahoe, 699 F.3d 989,

997 (7th Cir. 2012) (internal quotation marks omitted).

       Second, with the exception of McGowan’s allegation that he was denied a promotion

in 2019, McGowan doesn’t provide dates for any of the alleged mistreatment, making it

impossible to determine whether any of it falls within the 300-day limitations period. In his

brief, McGowan contends that his hostile work environment claim is timely under the

continuing violation doctrine, under which the court may consider older conduct that is part

of the same hostile work environment, so long as the unlawful conduct “reached into the

statutory period.” Milligan-Grimstad v. Stanley, 877 F.3d 705, 712 (7th Cir. 2017). McGowan

says that he “continues to experience the hostile work environment every day he goes to work


                                             3
         Case: 3:19-cv-00625-jdp Document #: 24 Filed: 09/09/20 Page 4 of 5




at Regal,” Dkt. 14, at 9. But he doesn’t identify any specific conduct that falls within the

limitations period, so the hostile work environment claim fails.

         Third, McGowan doesn’t allege that anyone used a racial slur when speaking with him

or that he was even aware before he filed this lawsuit of allegations about the use of racial slurs.

“Perhaps no single act can more quickly alter the conditions of employment and create an

abusive working environment than the use of an unambiguously racial epithet such as ‘nigger’

by a supervisor in the presence of his subordinates.” Rodgers v. Western-Southern Life Ins. Co., 12

F.3d 668, 675 (7th Cir. 1993). But the court of appeals has repeatedly rejected hostile work

environment claims based on comments made outside the plaintiff’s presence. See, e.g., Yancick

v. Hanna Steel Corp., 653 F.3d 532, 545 (7th Cir. 2011); Thompson v. Memorial Hosp. of

Carbondale, 625 F.3d 394, 401 (7th Cir. 2010); Mannie v. Potter, 394 F.3d 977, 983 (7th Cir.

2005).

         Fourth, McGowan’s allegations of disparate treatment are too vague and conclusory to

show a genuine dispute about discriminatory intent. McGowan and his witnesses speak of

generalities without identifying specific instances of discriminatory conduct, other employees

who received more favorable treatment, or the reasons why McGowan believes he was more

qualified than other employees who received a promotion. At summary judgment, a plaintiff is

required to support his claim with specific facts. General allegations of discrimination aren’t

enough. See Bordelon v. Bd. of Educ. of the City of Chicago, 811 F.3d 984, 991 (7th Cir. 2016)

(allegations that defendant made “negative remarks” and “showed favoritism” not specific

enough); Lucas v. Chicago Transit Auth., 367 F.3d 714, 726 (7th Cir. 2004) (allegations that

Black employees were treated “more harshly” not enough when plaintiff did “not set forth any

of the times, dates or places” to support the allegations).


                                                 4
        Case: 3:19-cv-00625-jdp Document #: 24 Filed: 09/09/20 Page 5 of 5




       McGowan’s claims are untimely and unsupported. The court will grant Regal’s motion

for summary judgment.



                                         ORDER

       IT IS ORDERED that defendant Regal Beloit America, Inc.’s motion for summary

judgment, Dkt. 9, is GRANTED. The clerk of court is directed to enter judgment in favor of

Regal and close this case.

       Entered September 9, 2020.

                                         BY THE COURT:

                                         /s/
                                         ________________________________________
                                         JAMES D. PETERSON
                                         District Judge




                                            5
